Exhibit 99.1 COMPTON PETROLEUM CORPORATION SUPPLEMENTAL INFORMATION as at June 30, 2009 Supplemental information to the June 30, 2009 Canadian GAAP unaudited consolidated financial statements as filed on August 6, 2009. Overriding royalty sale On September 26, 2009, the Corporation entered into a purchase and sale agreement for the sale of an overriding royalty(“ORR”) to a third party, effective October 1, 2009.The transaction, which closed October 26, 2009, was for the sale of a 2.5% overriding royalty for gross proceeds of $47.5 million.The agreement also provides for an option to purchase up to an additional 2.5% ORR for $47.5 million by December 24, 2009. Assuming the full exercise of the option, the ORR will represent 5.0% of the gross production revenue on the Corporation's existing land base less certain transportation costs and marketing fees, calculated on a monthly basis.Substantially all of the Corporation’s current proved, probable and possible assets are included in this ORR. Sale proceeds will be netted against the Corporation’s petroleum and natural gas asset base without gain or loss, consistent with full cost accounting guidance. Equity financing On October 5, 2009, the Corporation closed a fully subscribed equity financing for total net proceeds of $161.4 million on a bought deal basis.Pursuant to the financing, 138,000,000 units were issued at a price of $1.25 per unit.Each unit was comprised of one common share and one common share purchase warrant.Each share purchase warrant entitles the holder to acquire one additional common share at a price of $1.55 at any time prior to October 5, 2011. Net proceeds from the financing were used to reduce the Corporation’s bank debt and to strengthen liquidity under management’s capital restructuring plan. Reconciliation of consolidated financial statements to United States generally accepted accounting principles These consolidated financial statements of Compton Petroleum Corporation (the “Corporation” or “Company”) have been prepared in accordance with accounting principles generally accepted in Canada (“Canadian GAAP”) which, in most respects, conforms to accounting principles generally accepted in the United States of America (“US GAAP”). The significant differences in those principles, as they apply to the Company’s statements of earnings and other comprehensive income, balance sheets, and statements of cash flow, are described below. Reconciliation of Net Earnings (Loss) under Canadian GAAP to US GAAP: Six months ended June 30, Years ended December 31, Net earnings (loss) for period, as reported $ $ ) $ ) $ $ Adjustments Depletion and depreciation, net (Note a) Risk management gain, net (Note c) - Business combination, net (Note g) - - - ) - Ceiling test write-down, net (Note a) ) - ) - - Net earnings (loss) - US GAAP $ ) $ ) $ ) $ $ - 2 - Consolidated Statements of Earnings (Loss) - US GAAP Six months ended June 30, Years ended December 31, Revenue, net of royalties $ Expenses Operating Transportation Strategic review and restructuring - - General and administrative Interest and finance charges Depletion and depreciation (Note a) Other (gains) and losses ) ) ) Accretion of asset retirement obligations Stock based compensation Guarantee (Note f) - ) Loss on equity investment (Note g) - Risk management (gain) loss (Note c) Earnings (loss) before taxes and non-controlling interest ) ) ) Income tax recovery (Note a, g) Non-controlling interest (Note f) Net earnings (loss) - US GAAP $ ) $ ) $ ) $ $ Net earnings (loss) per common share - US GAAP Basic $ ) $ ) $ ) $ $ Diluted $ ) $ ) $ ) $ $ Consolidated Statements of Other Comprehensive Income (Loss) - US GAAP Six months ended June 30, Years ended December 31, Net earnings (loss) - US GAAP $ ) $ ) $ ) $ $ Defined benefit pension plan (Note e) 26 26 67 - Comprehensive income (loss) $ ) $ ) $ ) $ $ Consolidated Statements of Accumulated Other Comprehensive Income (Loss) - US GAAP Six months ended
